Title: To George Washington from Colonel Alexander McDougall, 26 July 1776
From: McDougall, Alexander
To: Washington, George

 

Sir,
July 26th 1776

All the Non-commissioned officers, rank and file of my Regiment, are enlisted without time, except one company, recruited before the instructions for raising the four Regiments, Issued from Congress. And I doubt not to be able to engage this on the same Establishment.
By the instructions to Colonel Dubois, I observe, he is authorised to give Ten Dollars bounty, to Such Soldiers as shall enlist for three Years, or during the present trouble.
I shall be glad to be informed from your excellency, whether I can be authorised to offer the Same bounty, for as the Harvest is now near in, I think it probable Some ⟨re⟩cruits may [be] raised on this bounty. Regiments engagd ⟨w⟩ithout time, are more to be depended on for the defence ⟨of⟩ the Country, than those embodied for a short period: I therefore Submit it to the Generals Consideration, Whether it would not advance the Service, to enable the regiments raised for three years, or a longer time; to recruit out of the new levis, and those corps raised for a shorter duration.
When your attention to Subjects of more importance will permit, I shall be glad to be favoured with your orders on those points. I have the Honor to be Your Excellencys Humble servant

Alexr McDougall

